—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered January 26, 1995, convicting him of robbery in the first degree, criminal possession of a weapon in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree beyond a reasonable doubt. Although the victim never saw the knife actually used, the defendant prevented her from closing her car door as she sat in the driver’s seat, reached into her car, and while pressing a thin sharp object against her chest in a "penetrating” and "digging” manner, reached over and grabbed her handbag from the passenger seat. The victim only saw the black handle of the object which the defendant carried. Moments later the defendant was pursued by a bystander who observed him discard a knife with a black handle just prior to his being apprehended *508by the bystander, who both held the defendant until the police arrived and showed them where the defendant had discarded the knife. Under such circumstances, there was legally sufficient evidence to establish the defendant’s guilt of robbery in the first degree beyond a reasonable doubt (see, People v Pena, 50 NY2d 400, 408, cert denied 449 US 1087; People v Anderson, 204 AD2d 191, 192; People v Chrisp, 194 AD2d 465, 466).
The defendant’s remaining contentions are without merit. Thompson, J. P., Sullivan, Santucci and McGinity, JJ., concur.